Exhibit 10.16

EXECUTION VERSION

TENTH AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT

          THIS TENTH AMENDMENT (this "Amendment") dated as of December 3, 2003
is entered into among SEQUA RECEIVABLES CORP., a New York corporation (the
"Seller"), SEQUA CORPORATION, a Delaware corporation (the "Servicer"), LIBERTY
STREET FUNDING CORP., a Delaware corporation (the "Issuer"), and THE BANK OF
NOVA SCOTIA, a Canadian chartered bank acting through its New York Agency
("BNS"), as administrator (in such capacity, together with its successors and
assigns in such capacity, the "Administrator").

R E C I T A L S

1.



The Seller, the Servicer, the Issuer and the Administrator are parties to that
certain

Receivables Purchase Agreement dated as of November 13, 1998, as amended by the
First Amendment, dated as of May 28, 1999, by the Second Amendment, dated as of
July 12, 1999, by the Third Amendment, dated as of May 15, 2000, by the Fourth
Amendment, dated as of November 8, 2000, by the Fifth Amendment, dated as of
August 20, 2001, by the Sixth Amendment, dated as of November 9, 2001, by the
Seventh Amendment, dated as of August 15, 2002, by the Eighth Amendment, dated
as of April 30, 2003 and by the Ninth Amendment, dated as of November 13, 2003
(the "Agreement").

2.



The Seller, the Servicer, the Issuer and the Administrator desire to amend the

Agreement as hereinafter set forth.







NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency

of which are hereby acknowledged, the parties agree as follows:







1.



Certain Defined Terms

. Capitalized terms which are used herein without definition

And that are defined in the Agreement shall have the same meanings herein as in
the Agreement.

     

2.

 

Amendments to Agreement

. The Agreement is hereby amended as follows:

2.1



Change of Control

. The definition of "Change of Control" in Exhibit I to the

Agreement is hereby amended and restated in its entirety to read as follows:

     

""Change of Control" means the occurrence of any of the following: (a) that the

Originators cease to own, directly or indirectly, 100% of the capital stock of
the Seller free and clear of all Adverse Claims, (b) that Sequa ceases to own,
directly or indirectly, a majority of the capital stock of any Originator, (c)
the sale, lease, exchange or other transfer, in one or a series of related
transactions, of all or substantially all of Sequa's assets to any person or
group (as such term is used in Section 13(d) of the Securities Exchange Act);
(d) the adoption of a plan by the



 

 

stockholders of Sequa relating to the liquidation or dissolution of Sequa; (e)
except as provided below, the acquisition of beneficial ownership by any person
or group, together with any Affiliated Persons thereof (collectively, the
"Interested Stockholders"), of a direct or indirect interest in more than 35%
(or, in the case of Gabelli, 49%) of the voting power of the then outstanding
Capital Stock of Sequa entitled to vote generally in the election of its Board
of Directors, including any authorized committee thereof (referred to in this
definition as, the "Board"); or (f) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board (together
with any new directors whose election or appointment by the Board or whose
nomination for election or appointment by the stockholders of Sequa was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board then in office; provided, however, that for the purposes
of the foregoing clauses (c) and (e), the terms "person" or "group" shall not be
deemed to include Norman E. Alexander ("Alexander"), his spouse, any descendant
of Alexander or the spouse of any such descendant, the estate of Alexander, or
any trust or other similar arrangement for the benefit of Alexander or his
spouse, any descendent of Alexander or the spouse of any such descendant or the
estate of Alexander or any corporation or other person controlled solely by one
or more of Alexander or his spouse, any descendant of Alexander or the spouse of
any such descendant or the estate of Alexander through the ownership of a
majority of the outstanding voting Capital Stock of such corporation or other
person (collectively, the "Alexander Stockholders"); and provided, further, that
there shall not be a "Change of Control" pursuant to clause (e) above so long as
the Alexander Stockholders beneficially own a greater percentage of the voting
power of the then outstanding Capital Stock of Sequa than the Interested
Stockholders.".

 

2.2



Dilution Reserve

. The definition of "Dilution Reserve" in Exhibit I to the Agreement

is amended and restated in its entirety to read as follows:

 

""Dilution Reserve" means, on any day, an amount equal to (a) the Capital at the
close of business on such day multiplied by (b)(i) the Dilution Reserve
Percentage on such day divided by (ii) 1.0 minus the Dilution Reserve Percentage
on such day.".

 

2.3



Eligible Receivable

. Clause (a) of the definition of "Eligible Receivable" in Exhibit I

to the Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a) the Obligor of which is (i) a United States resident, (ii) not a government
or a governmental subdivision, affiliate or agency; provided, however, if the
Obligor of such Receivable is a government or a governmental subdivision,
affiliate or agency, the aggregate Outstanding Balance of all Pool Receivables
of such Obligor that are Eligible Receivables when added to the aggregate
Outstanding Balance of all other Eligible Receivables of Obligors that are
governments or governmental subdivisions, affiliates or agencies shall not
exceed 10% of the Net Receivables Pool Balance at such time, (iii) not subject
to any action of the type described in paragraph (f) of Exhibit V to the
Agreement, (iv) not an Affiliate of Sequa or any Affiliate of Sequa, (v) prior
to the date the related Receivable is created, not notified in a writing from
the Administrator to the



 

 

 

Seller that such Obligor is no longer acceptable for purchase by the Issuer
hereunder and (vi) not (x) UAL Corporation, a Delaware corporation, or any
Affiliate or Subsidiary thereof, (y) AMR Corporation, a Delaware corporation, or
any Affiliate or Subsidiary thereof or (z) Spirit Airlines, Inc., a Florida
corporation, or any Affiliate or Subsidiary thereof.".

2.4





Facility Termination Date. The definition of "Facility Termination Date" in

Exhibit I

to the Agreement is hereby amended and restated in its entirety to read as
follows:  

"Facility Termination Date" means the earliest to occur of: (a) November 16,
2006, (b) the date determined pursuant to Section 2.2 of the Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the
Agreement and (d) the date that the commitment of any Purchaser under the
Liquidity Agreement terminates, unless on such date (and after giving effect to
any assignments of commitments under the Liquidity Agreement or any reduction in
the Purchase Limit, in each case occurring on such date) the aggregate
commitments of the Purchasers under the Liquidity Agreement which are not being
terminated on such date is equal to 102% of the Purchase Limit.".

2.5



Loss Reserve Percentage

. The definition of in Exhibit I to the Agreement is

hereby amended and restated in its entirety to read as follows:

 

""Loss Reserve Percentage" means, on any day, the greater of: (a) 10% and (b)
(i) the product of (x) 2 times the highest average of the Default Ratios for any
three consecutive calendar months during the twelve most recent calendar months
multiplied by (y) the aggregate credit sales made during the four most recent
calendar months divided by (ii) the Net Receivables Pool Balance on such day
plus the outstanding balance on such day of all Receivables the Obligors of
which are foreign Obligors.".

2.6



Purchase Limit

. The definition of "Purchase Limit" in Exhibit I to the Agreement

is amended and restated in its entirety to read as follows:

 

""Purchase Limit" means $75,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Capital.".

2.7



Receivable

. The definition of "Receivable" in Exhibit I to the Agreement is

hereby amended and restated in its entirety to read as follows:

 

""Receivable" means any indebtedness and other obligations owed to the Seller as
assignee of any Originator or any Originator by, or any right of the Seller or
any Originator to payment from or on behalf of, an Obligor whether constituting
an account, chattel paper, instrument or general intangible arising in
connection with the sale of goods or the rendering of services by such
Originator, and includes the obligation to pay any finance charges, fees and
other charges with respect thereto.".



2.8



Additional Definitions

. The following terms are hereby added in their entirety

and in appropriate alphabetical order to Exhibit I to the Agreement:

     

a.

 

""Affiliated Person" of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person."

     

b.

 

""Capital Stock" means (1) with respect to any person formed as a corporation,

any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock, including, without limitation, common
stock and preferred stock of such person and (2) with respect to any person
formed other than as a corporation, any and all partnership or other equity
interests of such other person."

 

c.

 

""Dilution Horizon" means, for any calendar month, the ratio (expressed as a

percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of each calendar month by dividing: (a) the
aggregate amount of Receivables generated by the Originators during the last
calendar month by (b) the Net Receivable Pool Balance plus the outstanding
balance of all Receivables the Obligors of which are foreign Obligors."

     

d.

 

""Dilution Ratio" means the ratio (expressed as a percentage and rounded to the

nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of Deemed
Collections pursuant to Section 1.4(e)(i) of the Agreement during such calendar
month by (b) the aggregate amount of Receivables generated by the Originators
during the immediately preceding calendar month."

 

e.

 

""Dilution Reserve Percentage" means on any date, the greater of: (a) 5.0% and

(b) the product of (i) the Dilution Horizon multiplied by (ii) the sum of (x) 2
times the average of the Dilution Ratios for the twelve most recent calendar
months and (y) the Spike Factor ."

 

d.

 

""Gabelli" means any person controlled by, or which is an Affiliated Person of,

Mario Gabelli."

 

e.

 

""Spike Factor" means on any date, the product of (i) the positive difference,
if any,

between: (a) the highest Dilution Ratio for any calendar month during the twelve
most recent calendar months and (b) the arithmetic average of the Dilution
Ratios for such twelve months, multiplied by (ii) (a) the highest Dilution Ratio
for any calendar month during the twelve most recent calendar months, divided by
(b) the arithmetic average of the Dilution Ratios for such twelve months."



 

 

f.

 

""Tangible Net Worth" means, with respect to Sequa, calculated each fiscal
quarter

for Sequa, (a) the sum of (i) the outstanding preferred stock of Sequa, (ii) the
outstanding common stock of Sequa, (iii) the capital in excess of par for Sequa,
and (iv) the retained earnings for Sequa, less (b) the sum of (i) the cost of
treasury stock for Sequa, (ii) any non-cash unusual, extraordinary and
non-recurring costs for Sequa during such fiscal quarter, (iii) the aggregate
amount of Sequa's goodwill, trademarks, tradenames, patents and debt issuance
costs and (iv) the gain on the sale of Atlantic Research Corporation, a Delaware
corporation."

 

2.9

 

Year 2000 Problem

.      

(a)

The definition of "Year 2000 Problem" in Exhibit I to the Agreement is

 

hereby deleted in its entirety.

     

(b)

Clause 1(s) of Exhibit III to the Agreement is hereby amended and restated



in its entirety to read as follows:





 

"[Reserved].".





(c)

Clause 2(j) of Exhibit III to the Agreement is hereby deleted in its entirety.



2.10



Tangible Net Worth of Sequa

. The following provision is hereby added in its

entirety as Section 2(g) of Exhibit IV to the Agreement:

   

"(g)

Tangible Net Worth

. Sequa will not permit its Tangible Net Worth, at any

time, to be less than $334,125,000.00, determined based on GAAP in effect as of
December 3, 2003.".

 

2.11

 

Dilution Ratio Termination Event

. Clause (g) of Exhibit V to the Agreement is

hereby amended and restated in its entirety to read as follows:

     

"(g)(i)

the (A) Default Ratio shall exceed 7%, (B) Delinquency Ratio shall exceed

10%, or (C) the Dilution Ratio shall exceed 10% or (ii) the average for three
consecutive calendar months of: (A) the Default Ratio shall exceed 6%, (B) the
Delinquency Ratio shall exceed 8%, or (C) the Dilution Ratio shall exceed 8%.".

 

3.

 

Representations and Warranties

. Each of the Seller and the Servicer hereby

Represents and warrants to the Administrator and the Issuer as follows:

   

(a)

Representations and Warranties

. The representations and warranties of such

Person contained in Exhibit III to the Agreement are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct as of such earlier
date).



 

 

(b)

Enforceability

. The execution and delivery by such Person of this

Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.





(c)

Termination Event

. No Termination Event or Unmatured Termination Event

Event has occurred and is continuing.



4.



Effectiveness

. This Amendment shall become effective as of the date hereof

upon receipt by the Administrator of the following, each duly executed and dated
as of the date hereof (or such other date satisfactory to the Administrator), in
form and substance satisfactory to the Administrator (unless otherwise specified
below):













(a)

counterparts of this Amendment and each fee letter related hereto (whether by

facsimile or otherwise) executed by each of the parties hereto and thereto;





(b)

evidence reasonably satisfactory to the Administrator, of payment by the

Seller of all of the amounts set forth in the fee letters related hereto;





(c)

reliance letters from counsel to the Administrator and the Issuer related to

each of the opinions of such counsel dated as of November 13, 1998, in favor of
Fleet National Bank ("Fleet"), in form and substance reasonably satisfactory to
Fleet; and













(d)

such other documents and instruments as the Administrator may reasonably

request.



5.



Additional Agreement by Sequa regarding Notices

. Notwithstanding

anything in the Agreement to the contrary, Sequa hereby agrees to provide Fleet
with a copy of each Monthly Report or other periodic report summarizing the
performance of the Receivables, and each other financial statement, notice or
information, furnished by the Servicer or the Seller to the Administrator or the
Issuer pursuant to the Agreement, at the address appearing beneath Fleet's
signature hereto, or such other address as Fleet may request in writing to
Sequa, until the later of (a) Fleet's liquidity commitment under the Liquidity
Agreement has been terminated or Fleet has elected not to renew such commitment
and (b) all amounts owing to Fleet under the Liquidity Agreement have been paid
in full.



6.



Additional Originator; Receipt of Certain Opinions

. Notwithstanding

anything in this Amendment, the Agreement or any other Transaction Document to
the contrary, the parties hereto expressly agree that, on or prior to the close
of business on February 17, 2004, Sequa shall (i) cause ARC Automotive, Inc., a
Delaware corporation ("ARC Automotive"), to be added as an "Originator" under
the relevant Transaction Documents, and in connection therewith shall provide
(or cause to be provided) to the Administrator, among others, such documentation
(including, without limitation, any amendments to any existing Transaction
Document, as necessary), evidence of UCC filings, legal opinions and other
instruments, certificates and agreements in form and substance satisfactory to
the Administrator, as may be reasonably requested in connection therewith (it
being understood that until such time as ARC Automotive becomes an "Originator"
under the relevant Transaction Documents in accordance with the provisions set
forth above, receivables originated by ARC Automotive shall not be included as,
or constitute in any manner, "Eligible Receivables" for purposes of the
Agreement and the other Transaction Documents), (ii) as long as Fleet's
liquidity commitment under the Liquidity Agreement has not been terminated prior
to such date, deliver or cause to be delivered to the



Administrator and Fleet, a favorable legal opinion addressed to, among others,
the Administrator and Fleet, from in-house counsel to Sequa, the Seller and each
Originator, covering matters, including, but not limited to, general corporate
and enforceability matters of such Person, in form and substance satisfactory to
the Administrator and Fleet, and that the failure of the timely occurrence of
any of the conditions set forth in this Section 6 shall, without any notice,
declaration, demand, or other act by any Person, be deemed to result in the
automatic occurrence of the Facility Termination Date, unless the time period
set forth above has been extended in writing by each of the Administrator and,
if at such time Fleet's liquidity commitment under the Liquidity Agreement has
not been terminated, Fleet.



7.



Effect of Amendment

. Except as expressly amended and modified by this

Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to "the Receivables Purchase Agreement,"
"this Agreement," "hereof," "herein" or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.



8.



Counterparts

. This Amendment may be executed in any number of

counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.



9.



Governing Law

. This Amendment shall be governed by, and construed in

accordance with, the internal laws of the State of New York without reference to
conflict of laws principles.



10.



Section Headings

. The various headings of this Amendment are inserted for

convenience only and shall not affect the meaning or interpretation of this
amendment or the Agreement or any provision hereof or thereof.

[signature pages on next page]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first

above written.











SEQUA RECEIVABLES CORP.

       

By:





 

Name:

 

Title:

       

SEQUA CORPORATION

     

By:

 

Name:

 

Title:



 

LIBERTY STREET FUNDING CORP.

     

By:





 

Name:

 

Title:

       

THE BANK OF NOVA SCOTIA,

 

as Administrator

     

By:





 

Name:

 

Title:



 

Purchasers:

   

Consented and Agreed:

   

THE BANK OF NOVA SCOTIA,

 

as a Purchaser under the Liquidity Agreement

     

By:





 

Name:

 

Title:

       

FLEET NATIONAL BANK,

 

as a Purchaser under the Liquidity Agreement

     

By:





 

Name:

 

Title:

     

Address:

   

Fleet National Bank

 

1185 6th Ave.

 

New York, New York 10036

 

Attention: Michael Dwyer

 

Telephone. (212) 819 5766

 

Telecopy. (212) 819 4120